In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00324-CR

VICTOR ALONSO ESPINOZA, Appellant              §    On Appeal from the 371st District
                                                    Court
                                               §
                                                    of Tarrant County (1498968D)
                                               §
V.                                                  February 21, 2019
                                               §
                                                    Opinion by Chief Justice Sudderth
                                               §
THE STATE OF TEXAS                                  (p)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment.           The judgment is modified to reflect

Espinoza’s sentence of five years’ confinement on count 4, six years’ confinement on

count 5, two years’ confinement on count 6, and two years’ confinement on count 7,

and affirm the trial court’s judgment as modified. It is ordered that the judgment of

the trial court is affirmed as modified.

                                           SECOND DISTRICT COURT OF APPEALS

                                           By _/s/ Bonnie Sudderth_________________
                                              Chief Justice Bonnie Sudderth